Citation Nr: 0825982	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the right superior pubic 
ramus, for the period prior to March 29, 2004.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture of the right superior 
pubic ramus, for the period from March 29, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1969 to 
January 1971.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal originally from a February 2004 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was previously before the 
Board in August 2007, when it was remanded for additional 
development of the evidence.

The Board notes that the February 2004 rating determination 
granted service connection for residuals of a fracture of the 
right superior pubic ramus and assigned a noncompensable 
rating effective from the date the claim was filed: August 
13, 2003.  An April 2004 rating determination revised the 
rating to 10 percent, effective back from the original date 
the claim was filed.  After this appeal was remanded by the 
Board in August 2007, newly developed medical evidence moved 
the RO to grant a 20 percent disability rating effective from 
March 29, 2004; this rating was assigned in an April 2008 RO 
rating decision.  The 10 percent rating was left intact for 
the period prior to March 29, 2004.  The veteran has not 
withdrawn his appeal for a higher rating for any period of 
time on appeal.  Thus, the Board has fashioned the issues of 
this appeal in a manner which identifies the two periods on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Concerning the veteran's claims of entitlement to increased 
ratings for residuals of a fracture of the right superior 
pubic ramus, the Board observes that it appears the veteran 
has received significant treatment from VA, but the 
corresponding reports are not documented in the record.  
Following the Board's August 2007 remand of this matter for a 
VA examination, the record reflects that the veteran told the 
VA examiner during the March 2008 examination that he has 
been prescribed pain medication for the disability on appeal 
by his primary care physician, who was identified as a VA 
doctor.  The March 2008 VA examiner described that he had 
reviewed that VA doctor's records concerning the veteran.  
However, it does not appear that the veteran's VA medical 
treatment are associated with the claims folder.

The Board further observes that in October 2004 the veteran 
submitted a written statement which included: "... having to 
take injections (see records at VA)...."  At the time of the 
October 2004 correspondence, is was not entirely clear 
whether the veteran's comment referred to VA treatment 
records or to the March 2004 VA examination report associated 
with this appeal.  However, in light of the information in 
the March 2008 VA examination report, it now appears that the 
veteran has been receiving VA treatment related to the 
disability on appeal for a number of years, possibly even 
dating back to the earlier period currently on appeal.

Thus, it appears that the veteran has been receiving relevant 
ongoing treatment from a VA medical facility, and the 
associated treatment records are not in the claims file.  As 
such, the RO should obtain any missing VA treatment records 
relevant to the appeal, and in particular the recent 
treatment reports concerning the veteran's residuals of a 
fracture of the right superior pubic ramus should be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992) 
(which held that those records in the control of the 
Secretary (such as documents generated by VA) are considered 
to be constructively before the Board and must actually be 
part of the record on review); see also VAOPGCPREC 12-95.

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the Court issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
Since the Board is remanding this case for other matters, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation- 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).

2.  The RO should obtain the records of 
all VA treatment not already of record 
which may be related to the veteran's 
disability on appeal.  In particular, the 
RO is advised that the veteran's March 
2008 VA examination report refers to 
recent ongoing treatment for his 
disability at a VA facility.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any claim still on appeal 
remains denied, then the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




